Case 1:19-cV-02142-RI\/|B-BCI\/| Document 64 Filed 04/12/19

GreenbergTraurig

Toby S. So|i

Te| 212-801-3196
Fax 212-801-6400
soli§@gt|§w.cgm

April 12, 2019

VIA ECF

The Honorable Barbara C. Moses

United States District Court Magistrate Judge
United States District Court

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: Lek Securz`ties Corporation, et ano. v. Nl'colas Louis, et al.,
Case No. l9-cv-02142 (RMB/BCM)

Dear Judge Moses:

I was just retained and entered my appearance on behalf of Defendants Volant Holding,
LLC d/b/a Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution
LLC (the “Volant Defendants”) to act as lead counsel in the above-referenced case. At my request,
the parties have agreed to a very short extension of a few days on certain deadlines contained in
the Court’s Expedited Discovery and Case Management Order dated April 5, 2019 [Dkt. # 49].
As reflected in the attached Stipulation, the parties have agreed to extend the time for Defendants
to answer or otherwise respond to the complaint to Monday, April 15, 2019, and have agreed to
extend the time for certain discovery responses to next Friday, April 19, 2019. These changes do
not affect any of the dates or deadlines related to court conferences or court proceedings

Page 1 of 3

Accordingly, the parties respectfully request that the Stipulation be So Ordered.

Respectfully submitted,

 

roby s. sr ii

'\__. »/
cc: All counsel of record

GREENBERG TRAUR|G, LLP l ATTORNEYS AT l_AW l WWW.GTLAW.COM
MetLife Building l 200 Park Avenue l New York, NY10166 l Tel 212.801.9200 l Fax 212.801.6400

 

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 64 Filed 04/12/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LEK SECURITIES CORPORATION and

ROX SYSTEMS, INC., CASE NO.; lQ-CV-02142
. (RMB/BCM)
Plaz`nti/%.
v.
NICOLAS LOUIS, JONATHAN FOWLER, STIPULATION

VOLANT HOLDING, LLC d/b/a VOLANT
TRADING, VOLANT TRADING, LLC, VOLANT
LIQUIDITY, LLC, AND VOLANT EXECUTION,
LLC,

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel,
that certain deadlines contained in the Court’s Expedited Discovery and Case Management Order
dated April 5, 2019 [Dkt. # 49] be extended as follows:

1. Joinder and Amendment: Defendants’ time to answer or otherwise respond to the
complaint is extended from April 12, 2019 to April 15, 2019.

2. Automatic Disclosures and Written Discovery Responses. The deadline for the
parties to respond to the below discovery is extended from April 15, 2019 to April 19, 2019:

a. exchange the disclosure required by Fed. R. Civ. P. 26(a)(l);

b. serve all remaining objections and responses to each other’s previously-served
written discovery requests;

c. produce all responsive documents not objected to or withheld on the basis of
privilege; and

d. serve their privilege logs in compliance with Local Civil Rule 26.2.

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 64 Filed 04/12/19 Page 3 of 3

3. All other deadlines in the Order will remain the same.

DENTONS US LLP

By: /s/ Brian S. Cousin

Brian S. Cousin
Mark D. Meredith
Christina S. Dumitrescu
1221 Avenue of the Americas
New York, New York 10025
(212) 768-6700
brian.cousin@dentons.com
mark.meredith@dentons.com
christina.dumitrescu@dentons.com

_and_

Paul D Sarkozi

Carl F. Regelmann

TANNENBAUM HELPERN SYRACUSE
& HIRSCHTRITT LLP

900 Third Avenue

New York, New York 10022

(212) 508-6700

sarkozi@thsh.com

regelmann@thsh.com

Attorneysfor Plaintiffs‘

Dated: April _, 2019
New York, New York

GREENBERG TRARUG, LLP

By: /s/ Toby S. Soli

Toby S. Soli
200 Park Avenue
New York, New York 10166
(212) 801-9200
solit@gtlaw.com

-and-

Howard Schiffman

SCHULTE ROTH & ZABEL LLP
919 Third Avenue

New York, New York 10022
(212) 756-2000
howard.schiffman@srz.com

Armme,vs for Volant Defendants
FORD O’BRIEN LLP

By: /s/ Robert S. Landv
Robert S. Landy

575 Fifth Avenue

17th Floor

New York, New York 10017

rlandy@fordobrien.com

Attorenys for Defendants
Nicolas Louis and Jonathan Fowler

SO ORDERED:

Hon. Barbara Moses, USMJ

